DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and Terminal Disclaimer filed March 17, 2021.  Claims 1-17,19-21 are pending.  Claim 18 was cancelled.


*** The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent Number 10,163,779 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-17,19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s the terminal disclaimer dated March 17, 2021 has overcome the rejections in the last office action.  The references of record including Watanabe (6,921,959), Huang (8,836,133), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed integrated circuit and guard ring, or fairly make a prima facie obvious case of the claimed integrated circuit and guard ring, in combination with other claimed limitations as recited in base claim 1 of an integrated circuit, the inclusion of comprising an inductor over a substrate; and a guard ring surrounding the inductor, the guard ring comprising: a first metal line in a first metal layer and extending in a first direction; a second metal line extending in a second direction different from the first direction; and a first staggered line having a first end coupled to the first metal line, and a second end coupled to the second metal line, the first staggered line comprising: a first set of metal lines in the first metal layer, and extending in the first direction, wherein all metal lines in the first metal layer that are part of the guard ring extend in the first direction; a second set of metal lines in a second metal layer, and extending in the second direction, the second metal layer being different from the first metal layer; and a first set of vias coupling the first set of metal lines with the second of second metal lines; 


As recited in base claim 20 of a guard ring, the inclusion of comprising a staggered line comprising a connected set of a plurality of first conductive line segments and a plurality of second conductive line segments, wherein the plurality of first conductive line segments in the connected set are in a first metal layer over a substrate and extend in a first direction, all first conductive line segments in the first metal layer extend in the first direction, and the plurality of second conductive line segments in the connected set are in a second metal layer different from the first metal layer, and the plurality of second conductive line segments extend in a second direction different from the first direction; a first set of vias coupling the plurality of first conductive line segments with the plurality of second conductive line segments; and a set of metal lines in the second metal layer, wherein all metal lines in the second metal layer extend in the second direction, and at least one metal line of the set of metal lines is coupled to the staggered line.
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822